DETAILED ACTION
This action is in response to the application filed on 17 April 2020.
Claims 1-2 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first part of this method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the intense interference effects" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the closest users" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “the second part of the method" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the inner sides of numerologies" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the consecutive edge users" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the power level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the two users" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the matching possibilities" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the lowest power level" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the placement of other users" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites in part “the intense interference effects”. It is not clear the difference between intense interference effects and interference effects; what makes an interference effect intense?  This makes the claim indefinite.

Claim 1 fails to clearly define the claimed method as it doesn’t recites any steps to be performed by the method; the claim only recites aims and intended purposes of the method. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bala et al. (US Publication 2019/0150132).
With respect to claim 1, Bala teaches A method which aims to minimize the effects of inter numerology interference between users (mitigate the SNR loss between WRTUs due to the inter-numerology interference with multiple numerologies, Paragraph 108) that a base station in SG and beyond cellular communications systems serves with multiple numerologies;  (mitigate SNR in 5G applications, Paragraph 63)  wherein the first part of this method aims to minimize the intense interference effects of different numerologies in the frequency space on the edges of the closest users;  (WRTUS closest to edges are configured to use a robust MCS for example lower modulation, lower coding rate to minimize interference at the edge in frequency domain, Paragraph 108. In order to reduce the impact of interference, a WTRU may be configured to use different sets of power settings for demodulation and proper use of reference REs located at the at the band-edge, Paragraph 123) and wherein the second part of the method also aims to reduce the interference effects of inner users on the inner sides of numerologies, except for the consecutive edge users in the frequency domain of numerologies. (WRTUS located at the center are configured to use an aggressive MCS for example, higher modulation, and higher coding rate to minimize interference at the center in frequency domain, 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472